Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 2-4, and 15 have been cancelled.
4. No claim has been amended. 
5. Claims 1, 5-14 and 16-24 are re-numbered as claims 1-20 are pending. 
            Allowable Subject Matter
6. Claims 1, 7, 9 and 16 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 7, 9 and 16 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 8-9 of the Remarks, filed on June 23, 2021, and dependent claims 5-6, 8, 10-14 and 17-24 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Abali (US pat. No 20160085721) prior art of record teaches  receiving, by a plurality of clusters of processing elements, a first data stream of a first type associated with a first security protocol and a second data stream of a second type associated with a second security protocol, each cluster of the plurality of clusters including a respective plurality of processing elements; controlling, by a security manager coupled to the plurality of clusters, a first plurality of processing elements in a first cluster to encrypt the first data stream of the first type based on the first security protocol, and a second plurality of processing elements to encrypt the second data stream of the second type based on the second security protocol, including controlling a relative number of processing elements included in the first cluster and the second cluster.
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 9 as similarly recited in independent claims 1, 7 and 16: 
  detecting a processing time for encrypting the first data stream exceeding a threshold time, and allocating additional processing elements to the first cluster responsive to the detecting by reconfiguring 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abali, US pat.No 20160085721. 
Pandya, US pat.No 20040165588.
Brightman, US pat.No 20060292292.
Qi, US pat.No 8010801.
Rhoades, US pat.No 20030041163.  
Rhoades, US pat.No 20070220232. 
Rhoades, US pat.No 20110083000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

Date: 7/7/2021  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438